Citation Nr: 1222035	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell, Counsel

INTRODUCTION

The appellant had active service from September 7, 1977, to October 11, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In March 2012, the appellant testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Waco, Texas.  A transcript of that proceeding is of record.  

It appears the appellant has pending applications to reopen claims for service connection for residuals of polio and a low back disorder, claims for service connection for residuals of strokes and prostate cancer, claims for special monthly compensation based on need for the aid and attendance of another or by reason of being housebound, and a claim for a total disability rating based on individual unemployability due to service-connected disability(ies).  As these matters have not been adjudicated by the RO, the Board does not have jurisdiction and these matters are referred to the RO for initial consideration.  

Upon reopening, and prior to de novo adjudication, the claim for service connection for a bilateral hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was notified in March 1994 of a rating decision that month which denied service connection for a bilateral hip condition but he did not appeal that decision and it became final.  

2.  The evidence received since the March 1994 rating decision includes the appellant's testimony that he had no significant preservice hip problems but problems only during, and continuously since service; and, taken together with evidence previously on file, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the service connection claim.  


CONCLUSIONS OF LAW

1.  The appellant did not appeal a March 1994 RO decision, of which he was notified that month, denying reopening of a claim for service connection for a bilateral hip disorder and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The additional evidence received since the March 1994 rating decision                                                       is new and material and the claim of service connection for a bilateral hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  
In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the application to reopen the claim of service connection for a bilateral hip disorder is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.    

Background

The appellant's August 1977 examination for service entrance revealed no pertinent abnormality.  There was also no pertinent complaint or history noted in an adjunct medical history questionnaire.  

A clinical record dated September 17, 1977, reflects that the Veteran complained of a right leg problem which had existed prior to service.  Another clinical record of that same date noted that he had right leg "lockage."  He was relieved from training and referred for an orthopedic evaluation.  Yet another clinical notation of that same date (although erroneous dated "July" 17, 1977) indicated that he had gross atrophy of the right leg and shortening of the right leg.  

A report of an evaluation, dated September 19, 1977, shows that during the appellant's first week of basic combat training he complained of his right hip locking.  He stated that since the fifth grade he had known that his right leg was shorter and atrophic.  He had previously been evaluated by a physician because of a short leg and "locking up" of his right hip.  No known diagnosis was made, although he was advised to have a build-up of his right shoe.  Currently, he was having pain in the right hip and buttocks area secondary to activities of basic combat training.  He stated that he had not notice any significant change in the right lower extremity in the recent past.  He denied a history of polio or hip disease.  

On physical examination the appellant had a lumbar curve to the right secondary to a short right lower extremity.  There was no Trendelenberg sign in either hip.  Range of motion of the hips was essentially normal, bilaterally.  His right lower extremity was 2 1/2 inches shorter than the left.  There was approximately 2 inches of circumferential atrophy of the entire right lower extremity.  Motor strength was essentially normal.  Deep tendon reflexes (DTRs) were within normal limits.  There was no dorsiflexion possible in the right ankle.  X-rays revealed inadequate acetabulae, i.e., both acetabula, worse on the right than the left, with coxa magna and subluxation of the hip, more apparent on the right than the left.  

The diagnoses were: (1) loss of ankle dorsiflexion; (2) atrophic right lower extremity; (3) subluxation of both hips; and (4) probable old polio.  He was found to be unfit for military duty.  

A report of Medical Board Proceedings, dated September 19, 1977, reflects that the appellant had subluxation of both hips and an atrophic right lower extremity.  The conditions were reported to have existed prior to service, with an approximate date of origin of 1965, and not to have been caused by any incident of service and not to have been aggravated during by active duty.  However, a DA Form 3349, dated September 22, 1977, indicates that due to subluxation of both hips, loss of ankle dorsiflexion, and lower extremity atrophy the appellant was undergoing a Medical Board and was to have no duty for training purposes.  His conditions were considered temporary and not expected to exceed 90 days.  He was medically qualified for duty with limitations.  The limitations were for 30 days and were to be automatically cancelled on October 22, 1977.  

The appellant did not appeal a March 1994 rating decision, of which he was notified and provided a copy of, that month which in pertinent part denied service connection for a bilateral hip disorder.  In that decision the RO found that the appellant's pre-existing bilateral hip disorder, as found by an inservice Medical Evaluation Board, had not been permanently aggravated during service and, so the presumption of soundness and the presumption of aggravation were considered rebutted by the Medical Evaluation Board.  

The RO made a Formal Finding in January 207 that federal treatment records from Central Texas Health Care for the period from January 1, 1998, to September 6, 2008, were unavailable for review.  The efforts undertaken to obtain those records were reported.  It was stated that further attempts would be futile and that the records were not available.  

On file are private clinical records since 1992.  A report of an evaluation by Dr. R. L. R. N. in April 1992 reflects that the Veteran had a history of polio in his child hood.  He had weakness of the right lower extremity and he complained of bilateral hip joint pain.  It was reported that he had had poliomyelitis during his childhood and had had residual weakness in the right lower extremity.  Also, the right leg was shorter and smaller in size than the left leg.  He started having bilateral hip joint pain in the last five (5) years.  He had had X-rays and was seen by multiple specialists in the past.  He was told he had severe arthritis in both hip joints.  Replacement of both hip joints had been recommended.  A May 1992 X-ray revealed abetabular abnormalities, consistent with congenital anomaly or prior trauma.  The acetabulae were rotated and shallow, with supra-acetabluar bony buttressing on the left.  The femoral heads were slightly flattened.  The impression was probable congenital anomalies of both hips.  

In August 2000 the appellant had a left hip replacement, which was revised in March 2008.  

The appellant applied to reopen his claim in September 2006.  He was provided with a copy of his claim file in December 2006.  

The appellant was afforded a VA examination in January 2009, at which time his claim file was reviewed.  It was reported that when he entered active service he did not report any problems with his right leg or hips and was found to be fit for duty.  After six days of basic training he was having right hip pain and locking, for which he was evaluated.  He was determined to be unfit for duty on September 19, 1977, when he had shortening of the right leg, muscle weakness and wasting of the right leg.  An X-ray of both hips was described as revealing abnormalities of degenerative changes; inadequate acetabulae, greater on the right; cox magna; and subluxation.  It was believed that he had had polio as a child with residual unequal leg lengths as well as atrophy and weakness of the right leg.  It had been stated that he had known since the sixth grade that his right leg was shorter than the left.  The appellant stated that he had not known that he had had polio prior to his military service.  He stated that during basic training he had fallen and was sent for a medical evaluation.  Since service he had had constant and progressive problems with his hips. He had had constant and severe hip pain, bilaterally, with locking and giving out.  He also now had significant right leg weakness with muscle atrophy.  

After a physical examination the examiner diagnosed degenerative joint disease (DJD) of both hips, status post left hip replacement with revision, secondary to polio as a child with right leg muscle wasting and leg length disparity (right leg shortening), and an altered gait.  

The examiner opined that it did not seem likely that the appellant's military service aggravated his condition because he was in basic training for only 6 days.  This was too short a time to cause chronic degenerative problems and he did not suffer any acute injuries, such as a hip fracture, that would lead to traumatic arthritis.  Also, in September 1977 he was found to already have abnormal degenerative changes of both hips, by X-rays, which indicated a chronic problem.  Thus, the examiner felt that the current condition was more likely than not a progression of the appellant's pre-existing bilateral hip condition.  

At the March 2012 travel Board hearing the appellant testified that he was 22 years of age when he entered military service.  When going through some maneuvers one week, he was sent to "sick hall" by his drill sergeant, and it was determined that he had had polio.  It was the polio which had caused him to have a bilateral hip disorder, although he had not been aware of it until his military service.  During basic training he had done a lot of running and he had carried back packs and performed other activities.  After about a week or two of being in the infirmary he was told that he had had polio which had messed up his hips.  However, he had played basketball prior to service.  He felt that even though polio may have caused a bilateral hip disorder, the rigors of basic training had aggravated the pre-existing bilateral hip disorder.  He had had problems with both hips ever since his military service.  

The Judge explained to the appellant that if there was new and material evidence an attempt could be made to obtain a medical opinion as to the relationship of his current bilateral hip disorder to his military service.  If new and material evidence had been submitted, the claim could then be reopened.  

New and Material Evidence Claim

The RO originally denied the claim of service connection for a bilateral hip disorder in March 1994.  After the appellant was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision denying the original claim of service connection became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

The application to reopen the claim of service connection for a bilateral hip disorder was received at the RO in September 2006. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and in the subsequent adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Analysis

The claim was denied in 1994 on the basis that the appellant had residual disability of each hip, including shortening and atrophy of the right leg, prior to his military service from and as a residual of an apparent childhood infection of poliomyelitis.  The RO concluded in 1994 that there had been no permanent aggravation of the pre-existing bilateral hip disability during the appellant's military service.  
Regardless of how the RO ruled on the question of reopening, the Board must decide that matter on appeal, because reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Much of the additional evidence consists of clinical records reflecting treatment for, in pertinent part, disability of both hips.  However, updated VA outpatient and private clinical records which pertain only to treatment are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

Additionally, the Board notes that the RO scheduled the Veteran for a VA orthopedic examination to evaluation the etiology of his bilateral hip disorder.  That opinion was unfavorable.  Nonetheless, the Board notes that in Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the Court stated that in the reopening context because the Board remanded the claim for a nexus examination, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Thus, in rendering such assistance the Board performed a "de facto reopening" of the claim.  Falzone, at 404.  The Board further notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  

Here, the testimony of the appellant that he had not had significant problems with his hips prior to service but had had such problems only during and since service relates to the questions of whether the claimed disability pre-existed service and whether it was aggravated during service.  

The additional evidence in the form of the appellant's testimony as to observable symptomatology, particularly with respect to pain, is competent.  Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed.Cir. 2007).  It addresses the matters of the degree of his bilateral hip disorder at service entrance and during military service, as well as problems with his hips after service.  This may have an impact as to the question of any inservice aggravation.  Thus, this additional testimonial evidence from the Veteran is competent, although the Board may not (in the reopening context) address the credibility of his testimony.   Thus, it is new and material because it relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  

The weighing of the credibility of the evidence, i.e., the testimony of the appellant, must take place only after reopening and upon de novo adjudication.  Justus, Id. 

The RO denied the application to reopen but only after considering the negative VA medical opinion and weighing it against the appellant's lay statements which were, in effect, that his bilateral hip condition had become worse during his admittedly brief period of active service.   However, weighing this medical opinion against both the competency and credibility of the appellant's own lay statements in denying reopening is not permissible in the reopening context.  In the analysis of whether the evidence is sufficient to reopen, the credibility of the evidence is not weighed; rather, the weighing of the credibility of the evidence must take place only after reopening and upon de novo adjudication, i.e., the weighing of the credibility of the Veteran's testimony against the negative medical opinion. 

As the evidence is new and material, the claim for service connection for a bilateral hip disorder is reopened. 

However, further adjudication of the claim on the merits must be deferred pending evidentiary development.  


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hip disorder is reopened, and to this extent only the appeal is granted. 


REMAND

Before deciding the claim on the merits, further evidentiary development is needed and under the duty to assist, 38 C.F.R. § 3.159.  

It does not appear that an attempt has been made to obtain from the appellant information and records concerning his treatment or evaluation prior to his military service for a short leg and "locking up" of his right hip, as reported during service in September 1977.  In adjudicating the matter of aggravation, including any potential progression of the severity of pre-existing disability, such records may be relevant.  

The Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  Here, because the claim is reopened the Veteran is entitled to a VA examination to address the etiology of the claimed disability.  In deciding the claim, the Board cannot indulge in an exercise of its' own medical judgment.  Rather, there must be independent medical evidence in the record to make the determination.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  So, for the reason explained below, a medical opinion is needed to adjudicate the claim and decide this appeal.  38 U.S.C.A. § 5103A(d).   

In this regard, the RO based its decision upon the January 2009 medical opinion which found that was more likely than not a progression of the Veteran's pre-existing bilateral hip condition.  However, the standard of more likely than not, as likely as not, and less likely as not, is not the correct legal standard.  Rather, 38 C.F.R. § 3.360(b) provides: 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.

38 C.F.R. § 3.306(b) (2011); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide as much information as possible concerning treatment or evaluation prior to his military service for shortening of his right lower extremity and locking of his right hip.  This should include the name and address of all such sources and the inclusive dates of treatment or evaluation.  

If the appellant provides sufficient information, the appropriate steps should be taken to obtain such records and associate them with the claim file.  All pertinent leads should be followed up.  

2.  After the records referred to above have been obtained, if possible, and associated with the claim file, the appellant must be scheduled for a VA examination to determine the nature and etiology of any current disability of the hips found to be present, as well as whether there was any increase in severity during service and, if so, whether it was due to the natural progression of such disability.  The claims folder must be made available to the examiner for review.  

The examiner is asked to express an opinion as to following questions:

a).  Based upon an assessment of the entire record and given the absence of in the service entrance examination, is there clear and unmistakable evidence that the appellant had any defects, infirmities or disorders of the hips at the time of his entrance into service in September 1977?  If so, please specify the condition, and if possible, the approximate date of its onset.  

b).  If a disorder or disorders of the hips existed at or prior to the appellant's entrance into service, was there a worsening of this preexisting condition during the appellant's period of service from September 6, 1977, to October 10, 1977?  In answering this question, the examiner is asked to specify whether the appellant experienced temporary or intermittent symptoms during service; or, whether the appellant developed a permanent worsening of any underlying pathology during service? 

c).  If the appellant developed a permanent worsening of any preexisting disability(ies) of the hips during service from September 6, 1977, to October 10, 1977, is there clear and unmistakable evidence that such worsening was due to the natural progress of that condition?  

d).  If preexisting disability(ies) of the hips is not found to have existed prior to the appellant's entrance into service, is it at least as likely as not (50 percent or greater probability), that any such condition had its onset during service, or was otherwise caused by any incident or event that occurred during service?  This should include whether, as contended by the appellant, current disability of his hips is due to his physical activities and exertions during basic training.   

With respect to question "d," (but only question (d)), the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

A complete rationale must be given for all opinions expressed, and foundation of all conclusions should be set forth.  The examiner is asked to answer each of the questions as posed.  The report of the examination should be associated with the claim files. 

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and must provide the rationale explaining the basis for why the opinion(s) cannot be rendered.   

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completion of the foregoing and after undertaking any further development deemed warranted by the record, readjudicate the appellant's claim on the merits.  

In adjudicating the claim for service connection for a bilateral hip disorder the RO must utilize the standard set forth in Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 3-2003 (July 16, 2003), and specifically determine whether there is clear and unmistakable evidence to rebut the presumption of soundness and, if so, whether there is clear and unmistakable evidence that any pre-existing bilateral hip disorder was not aggravated during service, i.e., clear and unmistakable evidence that any increase was due to the natural progress of any disease.  

Within the context of 38 C.F.R. § 3.606(b), this means that if there is evidence of an increase in severity during service clear and unmistakable evidence is required to rebut the presumption of aggravation.  

5.  If the benefit sought is not granted, send the appellant and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


